Filed 11/6/13 P. v. Baughman CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B245231

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA122356)
         v.

CURT MARTIN BAUGHMAN,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant Curt Martin Baughman (defendant) appeals his judgment
of conviction of possession of methamphetamine for sale. His appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues. On
July 31, 2013, we notified defendant of his counsel’s brief and gave him leave to file,
within 30 days, his own brief or letter stating any grounds or argument he might wish to
have considered. Defendant filed a letter on September 11, 2013, setting forth issues to
be considered in this appeal. We have reviewed the entire record and have considered the


*        BOREN, P. J., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
points made by defendant in his letter brief. Finding no error or other arguable issues, we
affirm the judgment.
       Defendant was charged with possession of methamphetamine for the purpose of
sale, in violation of Health and Safety Code section 11378 (count 1), and cultivating
marijuana in violation of Health and Safety Code section 11358 (count 4).1 As to count
1, the information further alleged a 1989 conviction of Health and Safety Code section
11379 (selling or transporting a controlled substance). After the preliminary hearing, the
trial court denied defendant’s motion to dismiss the charges pursuant to Penal Code
section 995. A jury convicted defendant of count 1 as charged and acquitted him of
count 4. Defendant waived a jury trial on the prior conviction allegation and after a
bench trial it was found to be true. On November 14, 2012, the trial court struck the prior
conviction pursuant to Penal Code section 1385 and sentenced defendant to the upper
term of three years in prison, to be served in the county jail. The court awarded 30 days
of custody credit, later corrected to 36 days, comprised of 18 actual days and 18 days of
conduct credit, and ordered defendant to pay mandatory fines and fees. Defendant filed a
timely notice of appeal.
       The evidence at trial showed that while searching defendant’s home pursuant to a
search warrant, Long Beach police officers found a bag on defendant’s person, containing
methamphetamine and approximately $427 in cash. After defendant was advised of his
Miranda rights,2 he led officers to additional methamphetamine and told them he
intended to sell it to close friends. Officers also found a digital scale with white residue
on it, a plastic pill bottle and three plastic bags containing marijuana, as well as new
identical plastic bags. In the garage, officers found a large, budding marijuana plant.
The prosecution’s narcotics sales expert, Detective Luis Rodriguez, testified that in his
opinion both the methamphetamine and the marijuana were possessed for the purpose of



1      Counts 2 and 3 named codefendants.

2      See Miranda v. Arizona (1966) 384 US 436.

                                              2
sale. Detective Rodriguez also testified that defendant had admitted that he possessed the
methamphetamine for purposes of sale as well as for his own use.
       In his letter to the court, defendant represents that prior to trial his attorney told
him she would file a motion challenging the validity of the search warrant. However, on
October 26, 2012, she informed defendant that the warrant was good and any such
motion would be frivolous. Defendant contends the affidavit supporting the search
warrant falsely claimed reliance on a confidential informant, that he was innocent of the
charges, that his attorney lied to him, and that she failed to prepare a defense. As
defendant’s representations concern matters outside the record, any claim of ineffective
assistance of counsel based upon defense counsel’s failure to challenge the search
warrant would be more appropriately made in a habeas corpus proceeding. (See People
v. Mendoza Tello (1997) 15 Cal.4th 264, 266-267.)
       Defendant also represents that he requested a continuance in order to obtain
private counsel and that denial of his request forced him to go to trial without a proper
defense while represented by an attorney who had lied to him. The record reflects that all
attorneys announced ready for trial a few days before defendant made the request for
continuance on October 29, 2012, at the time set for jury selection. Defendant requested
a continuance a few minutes before the arrival of his attorney and the trial court waited
until counsel arrived. When informed of defendant’s request, defendant’s trial counsel
asserted defendant’s due process right to counsel of his choice. The trial court denied the
motion as untimely. The jury was then selected, the trial followed, and verdicts were
entered two days later. We conclude the trial court acted within its discretion to deny the
continuance and the request for private counsel. (See People v. Molina (1977) 74
Cal.App.3d 544, 548.)
       We have examined the entire record and are satisfied that defendant’s appellate
counsel has fully complied with his responsibilities and that no other arguable issue
exists. We conclude that defendant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate and effective appellate



                                               3
review of the judgment entered against him in this case. (Smith v. Robbins (2000) 528
U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                           4